DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on November 22nd, 2021 is acknowledged.
Claims 5 – 12 and 16 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 22nd, 2021.
The requirement is still deemed proper and is therefore made FINAL.

	The pending claims are 1 – 4, 13 – 15, and 19 – 20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31st, 2020; July 13th, 2021; and November 21st, 2021 were filed before the mailing date of the First Action on the Merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “101” in Figure 1 [Specification Paragraph 25] and “534” in Figure 5 [Specification Paragraph 73].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “No” and “Yes” [Figure 8].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder term but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “processing circuitry configured to …” in claims 1 and 19.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 14– 15, and 19 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites three “in response to determining …” limitations in which no prior determination step was performed so the limitation makes sense and has antecedent basis or lacks reciting how the steps are to be performed (when any one is true or concurrently or how to proceed in making such determinations or responding to the determinations supposed to be made / inferred) thus making the metes and bounds of the claim Indefinite.
Regarding claim 19, see claim 1 for similar reasoning regarding the four “determine” limitations related to field of view checks, but the order / processing of the “determine” limitations is not said and the antecedent basis in the “in response to” features is lacking thus the metes and bounds of the claim limitations is Indefinite.
Regarding claims 2 – 4 and 20, the dependent claims do not cure the deficiencies of their respective Independent claims and thus are similarly Rejection.

Regarding claim 2, the claim recites “determine a confidence factor based on the data source”, however claim 1 does not introduce a data source nor does the claim itself define what comprises a data source in view of the options of claim 1 thus the metes and bounds of the “data source” is Indefinite.
Regarding claims 3 – 4, the claims depend on claim 2, but do not cure the deficiencies of claim 2 and thus are similarly Rejected.
Regarding claim 14, the claim performs the method steps of the features in the apparatus of claim 2 and thus is similarly Rejected.

Regarding claim 20, the claim recites “a data source”, but does not relate the data source to the cameras and conditions recited thereafter thus rendering the metes and bounds of “data source” as Indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Starr, et al. (EP 2892040 A1 referred to as “Starr” throughout), and further in view of Durand (CA 2833985 A1 referred to as “Durand” throughout).
Regarding claim 1, Starr teaches an arrangement of cameras on an airplane and imaging with field of view considerations as well as predicting position and potential collisions with runway / taxiing 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teaching of Starr and the functions of the arrangement of cameras to use FOV and prediction techniques as taught by Durand to predict location and speed / velocity of obstacles to avoid.  The combination teaches 
a collision awareness system for predicting a collision between an ownship aircraft and a second aircraft during ground operations [Starr Figures 1, 2, and 4 (see at least reference characters 20, 21, and 22) as well as Paragraphs 23 – 24, 34 (collision avoidance with “any type of obstacle (e.g. another aircraft …”), and 35 – 39 (sensing position / velocity data between aircrafts to avoid collisions) – See Durand citations regarding “predict” features / teachings below to supplement / render obvious those of Starr], the collision awareness system comprising:
a first camera mounted on a first portion of the ownship aircraft [Starr Figure 1 (see at least reference characters 12 (aircraft), 14A, 14B, 14C, and 14D (various camera locations)) as well as Paragraphs 28 and 32 – 34 (cameras on aircraft / cameras as the sensing object used)];
a second camera mounted on a second portion of the ownship aircraft [Starr Figure 1 (see at least reference characters 12 (aircraft), 14A, 14B, 14C, and 14D (various camera locations)) as well as Paragraphs 28 and 32 – 34 (cameras on aircraft / cameras as the sensing object used)]; and
processing circuitry [Starr Figure 2 (see at least reference character 24 (processor)) as well as Paragraphs 30 – 31, 35 – 36 and 39 – 40 (processor implementations including hardware / circuitry)] configured to:
in response to determining that the second aircraft is within a field of view of the first camera, determine a velocity of the second aircraft and a current position of the second aircraft based on one or more images captured by the first camera [Starr Figure 3 (see at least reference characters 32A and 32B) as well as Paragraphs 29, 46 (speed / velocity of obstacle assessed) and 68 (sensors with FOVs); Durand Figures 1 – 2 (see at least reference characters 104a and 104b or 204a and 204b (wingtip mounted sensors with FOVs similar to Starr)) and 4 – 5 (see at least reference characters 401 and 412) as well as Paragraphs 15 – 16 (FOVs of cameras / sensors), 19, 22 – 25 (data fusion with sensors to 
in response to determining that the second aircraft is within a field of view of the second camera and not within the field of view of the first camera, determine the velocity of the second aircraft and the current position of the second aircraft based on one or more images captured by the second camera [Starr Figure 3 (see at least reference characters 32A and 32B) as well as Paragraphs 29, 46 (speed / velocity of obstacle assessed) and 68 (sensors with FOVs); Durand Figures 1 – 2 (see at least reference characters 104a and 104b or 204a and 204b (wingtip mounted sensors with FOVs similar to Starr)) and 4 – 5 (see at least reference characters 401 and 412) as well as Paragraphs 15 – 16 (FOVs of cameras / sensors), 19, 22 – 25 (data fusion with sensors to determine velocities / closing velocity), 28 – 32 (sensor data used for velocity / trajectory computation and moving from one FOV to another (e.g. “handed-off”))];
in response to determining that the second aircraft is not within the field of view of the first camera or the field of view of the second camera, determine the current position of the second aircraft based on a surveillance message [Durand Figure 1 – 3 (see at least reference character 104, 112 and the other sensors (e.g. 110a and 110b) in which FOV 104 is outside 104a and 104b (covering wing tips)) as well as Paragraphs 28 – 32 (handing off between FOVs where 104 is outside FOVs 104a and 104b thus sensor 112 provides the surveillance message and further combinable with Starr Paragraphs 36 – 41 (obtaining velocity from external / other sensors than those on an aircraft to combine with Durand in the limited teaching))];
determine a future position of the second aircraft based on the velocity of the second aircraft and the current position of the second aircraft [Starr Paragraphs 23 and 36 – 41 (velocity / position trajectory determinations predicting if a collision will occur); Durand Figures 1 – 2 (see at least reference characters 104a and 104b or 204a and 204b (wingtip mounted sensors with FOVs similar to Starr)) and 4 – 5 (see at least reference characters 401 and 412) as well as Paragraphs 15 – 16 (FOVs of cameras / sensors), 19, 21 – 25 (data fusion with sensors to determine velocities / closing velocity to update positions / closeness for collision avoidance), 28 – 33 (sensor data used for velocity / trajectory computation in collision determinations)];
determine that a distance between a future position of the ownship aircraft and the future position of the second aircraft is less than a threshold level [Durand Paragraphs 24 – 28 (tracking collision with distance consideration to stop aircrafts / alert for action) and 30 – 33 (threshold distance of obstacle given)]; and
generate an alert in response to determining that the distance is less than the threshold level [Durand Paragraphs 24 – 28 (tracking collision with distance consideration to stop aircrafts / alert for action) and 30 – 33 (threshold distance of obstacle given)].
The motivation to combine Durand with Starr is to combine features in the same / related field of invention of avoiding obstacles for an aircraft / airplane while moving on the ground [Durand Paragraph 2] in order to decrease false alarms / false positive detection of collision situations [Durand Paragraphs 13 – 14 where the Examiner observes at least KSR Motivations (D) or (F) are also applicable].
This is the motivation to combine Starr and Durand which will be used throughout the Rejection.

Regarding claim 13, Starr teaches an arrangement of cameras on an airplane and imaging with field of view considerations as well as predicting position and potential collisions with runway / taxiing situations.  Durand teaches imaging with field of view considerations and how to handle objects in one field of view to another (e.g. hand-off and predicting across multiple sensors / data sources).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teaching of Starr and the functions of the arrangement of cameras to use FOV and prediction techniques as taught by Durand to predict location and speed / velocity of obstacles to avoid.  The combination teaches 
A collision awareness method for predicting a collision between an ownship aircraft and a second aircraft during ground operations [See claim 1 preamble which is the apparatus performing the step of the claimed method for citations], the collision awareness method comprising:
determining, in a first instance, that the other aircraft is within a field of view of a first camera mounted on a first portion of the ownship aircraft [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the first “in response to determining …” limitation in which the same condition is checked for citations)];
determining, in the first instance and in response to determining that the second aircraft is within the field of view of the first camera, a velocity of the second aircraft and a current position of the second aircraft based on one or more images captured by the first camera [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the first “in response to determining …” limitation in which the same condition is checked for citations)];
determining, in a second instance, that the other aircraft is within a field of view of a second camera mounted on a second portion of the ownship aircraft and not within the field of view of the first camera [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the second “in response to determining …” limitation in which the same condition is checked for citations)];
determining, in the second instance and in response to determining that the second aircraft is within the field of view of the second camera and not within the field of view of the first camera, the velocity of the second aircraft and the current position of the second aircraft based on one or more images captured by the second camera [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the second “in response to determining …” limitation in which the same condition is checked for citations)];
determining, in a third instance, that the second aircraft is not within the field of view of the first camera or the field of view of the second camera [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the third “in response to determining …” limitation in which the same condition is checked for citations)];
determining, in the third instance and in response to determining that the second aircraft is not within the field of view of the first camera or the field of view of the second camera, the current position of the second aircraft based on a surveillance message [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the third “in response to determining …” limitation in which the same condition is checked for citations)];
determining a future position of the second aircraft based on the velocity of the second aircraft and the current position of the second aircraft [See claim 1 which is the apparatus performing the step of the claimed method for citations];
determining that a distance between a future position of the ownship aircraft and the future position of the second aircraft is less than a threshold level [See claim 1 which is the apparatus performing the step of the claimed method for citations]; and
generating an alert in response to determining that the distance is less than the threshold level [See claim 1 which is the apparatus performing the step of the claimed method for citations].
Please see claim 1 for the motivation to combine Starr and Durand.

Regarding claim 19, Starr teaches an arrangement of cameras on an airplane and imaging with field of view considerations as well as predicting position and potential collisions with runway / taxiing situations.  Durand teaches imaging with field of view considerations and how to handle objects in one field of view to another (e.g. hand-off and predicting across multiple sensors / data sources).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teaching of Starr and the functions of the arrangement of cameras to use FOV and prediction techniques as taught by Durand to predict location and speed / velocity of obstacles to avoid.  The combination teaches 
a collision awareness system for predicting a collision between an ownship aircraft and an object during ground operations [See claim 1 preamble for citations (a second aircraft in claim 1 is an obvious variant of the claimed object)], the collision awareness system comprising:
a first camera mounted on a first portion of the ownship aircraft [See claim 1 “a first camera …” limitation for citations];
a second camera mounted on a second portion of the ownship aircraft [See claim 1 “a second camera …” limitation for citations]; and
processing circuitry [See claim 1 “processing circuitry …” limitation for citations] configured to:
determine that the object is within a field of view of the first camera [See next limitation for citations of Starr and Durand as the next limitation should require the determination of the present limitation];
determine a current position of the object based on one or more images captured by the first camera in response to determining that the object is within the field of view of the first camera [Starr 
determine that the object is within a field of view of the second camera and not within the field of view of the first camera [See next limitation for citations of Starr and Durand as the next limitation should require the determination of the present limitation];
determine the current position of the object based on one or more images captured by the second camera in response to determining that the object is within the field of view of the second camera and not within the field of view of the first camera [Starr Figure 3 (see at least reference characters 32A and 32B) as well as Paragraphs 29, 46 (speed / velocity of obstacle assessed) and 68 (sensors with FOVs); Durand Figures 1 – 2 (see at least reference characters 104a and 104b or 204a and 204b (wingtip mounted sensors with FOVs similar to Starr)) and 4 – 5 (see at least reference characters 401 and 412) as well as Paragraphs 15 – 16 (FOVs of cameras / sensors), 19, 22 – 25 (data fusion with sensors to determine velocities / closing velocity), 28 – 32 (sensor data used for velocity / trajectory computation and moving from one FOV to another (e.g. “handed-off”))];
determine that a distance between a future position of the ownship aircraft and the current position of the object is less than a threshold level [See claim 1 “determine that a distance …” limitation for citations (the second aircraft in claim 1 is an obvious variant of the claimed object)]; and
generate an alert in response to determining that the distance is less than the threshold level [See claim 1 “generate an alert …” limitation for citations].
Please see claim 1 for the motivation to combine Starr and Durand.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Starr, Durand as applied to claim 1 above, and further in view of Connor, et al. (US PG PUB 2016/0264255 A1 referred to as “Connor” throughout).

It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teaching of Starr and the functions of the arrangement of cameras to use FOV and prediction techniques as taught by Durand to predict location and speed / velocity of obstacles to avoid and with bias / weighting (confidence) considerations of the data to fuse / combine to predict the velocity / location of the approaching aircraft.  The combination teaches 
wherein the processing circuitry [See claim 1 for citations] is configured to:
determine the current position of the second aircraft based on a data source [See claim 1 usage of “camera” or “surveillance message” features above for citations of Starr and Durand while additionally Durand Paragraphs 22 – 25 (obstacle / second aircraft position input to a data fusion system) and 29 – 31 (predicting the trajectory and using position information from other sensors)];
determine a confidence factor based on the data source [Durand Figure 4 as well as Paragraphs 22 – 26 (probabilities are assigned to the trajectories generated from data sources / sensors used) and 29 – 32 (probability assignment to trajectories generated form a sensor / source renders obvious the “confidence factor” claimed);  Connor Paragraphs 57 (user defined weight indicating confidence of the source), 84 and 88 – 89 (bias to weigh / fuse the data together renders obvious a “confidence” in the data from the source to use in combining sensor data to arrive at the claimed position and velocity additionally the correlation is also a confidence factor as would be readily understood by one of ordinary skill in the art)]; and
determine the threshold level for the distance based on the confidence factor [Durand Figure 4 as well as Paragraphs 22 – 26 and 29 – 32 (thresholds used to minimize false alarms based on detected objects / obstacles around the ownship indicating the confidence in the data / prediction made form the data fused from the sources given); Connor Paragraphs 57, 84 – 86, and 88 – 89 ].

The motivation to combine Connor with Durand and Starr is to combine features in the same / related field of invention of compositing images / data from multiple systems in aircraft systems [Connor Paragraphs 2 – 3, and 9 – 10] in order to provide better composite images to display and reducing noise in composited images used for collision estimates [Connor Paragraphs 8 and 49 – 50 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].

Regarding claim 14, see claim 2 which is the apparatus performing the steps of the claimed method.

Allowable Subject Matter
Claims 3, 15,and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 is taken as the representative claim.  Claim 3 recites a novel approach to assessing confidence factors based on object identification with particular sources in a collision avoidance problem dealing with aircrafts.  Claim 3 further uses levels of confidence factors based on where the object was detecting (even though no orientation / assignment is done to clarify the assessment other than relying on the Specification).
Claim 15 is the method steps performed by the apparatus of claim 3.  Claim 20 recites similar features as that of claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koivisto, et al. (US PG PUB 2019/0258878 A1 referred to as “Koivisto” throughout) teaches in at least Paragraph 108 assessing confidence scores with the location detected of other objects around a present own vehicle.  Baldwin (US Patent #4,293,857 referred to as “Baldwin” throughout) in Figures 1 – 2 teaches the same / related problem as in the present invention but lacks confidence scoring of data or source considerations in the fusion of the data.  Lin (US Patent #8,509,965 B2 referred to as “Lin” throughout) in Figures 7 – 9 teaches data fusion from multiple sources in estimating velocity / position of obstacles for collision avoidance with aircraft applications.
Reference found that could raise ODP Issues based on amendments: Liu, et al. (US PG PUB 2021/0350715 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487